eo S ¥. Case 2920-cv-00Q12-JRS-MJD Document 16-3 Filed 02/06/20 Page 1 of 1 PagelD #: 125
NAME: Machin S. Gottos\ a eau ped | ee |
. NUMBER: 4a9Ra2%0q0 a

_ Federal Correctional Institutic
P.O. Box 33 =

i . Haute, IN 47808

         

     
  

    

esi US Soe

. > We Lol
U), S. Widrict Cou: —
" RECEIVED 4 A Ohio Sy Room AO4 |

Terre Wovbe, EN 41807

        

 

 
   
 

| U8. CLO AS OFFicg

GE SCREENED BY

AN
RAY,

 
    
   

MAGNETOMETER,

   

| 47807-s74etg

UNJTED STATES MARSHAL

MP canale eal ag Neyo seo h hog hh
